Judgment unanimously modified by restraining the defendants from making any soap not made by or for the plaintiff which possesses a carbolic, eresylie or similar odor and which is in appearance and design calculated to deceive the ordinary purchaser, and as so modified affirmed, with costs to the respondent. No opinion. The findings inconsistent with this determination should be reversed and such new findings made of facts proved on the trial as are necessary to sustain the determination hereby awarded. Settle order on notice. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ. [157 Misc. 297.]